 

   

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

AMY BRYANT, M.D., BEVERLY GRAY,
M.D., ELIZABETH DEANS, M.D.,
and PLANNED PARENTHOOD SOUTH
ATLANTIC,

Plaintiffs,

JIM WOODALL, SATANA DEBERRY,
ELEANOR E. GREENE, and
DR. MANDY K. COHEN, each in

)
)
)
)
)
)
)
Vv. ) 1:16CV1368
)
)
)
)
their official capacity, )

)

)

Defendants.
JUDGMENT

For the reasons set forth in the Memorandum Opinion and
Order filed March 25, 2019, (Doc. 84), and modified on May 23,
2019, (Doc. 90),

IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiffs’
Second Motion for Summary Judgment, (Doc. 44), is GRANTED.

IT IS FURTHER ORDERED that N.C. Gen. Stat. § 14-45.1(a) is
hereby declared unconstitutional and the enforcement of N.C.
Gen. Stat. §§ 14-45.1(a), 14-44 and 14-45 is ENJOINED only to
the extent that N.C. Gen. Stat. § 14-45.1(a), in conjunction
with §§ 14-44 and 14-45, prohibits any pre-viability abortions.

For purposes of this order, the word “viability” shall be

Case 1:16-cv-013268-WO-LPA Document 91 Filed 05/24/19 Pane 1 of 2
defined by reference to Supreme Court precedent. See Planned
Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 870 (1992) (“[T]he
concept of viability, as we noted in Roe, is the time at which
there is a realistic possibility of maintaining and nourishing a
life outside the womb... .”).

Any remaining claims are DISMISSED.

This the Q4Mbuay of may, 2019.

follAcem _L- dist NM

United States District Judge C)

Case 1:16-cv-013268-WO-LPA Document 91 Filed 05/24/19 Pane 2? of 2
